
	
		I
		111th CONGRESS
		1st Session
		H. R. 3061
		IN THE HOUSE OF REPRESENTATIVES
		
			June 25, 2009
			Mr. Salazar
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To require the Secretary of the Interior to assess the
		  irrigation infrastructure of the Pine River Indian Irrigation Project in the
		  State of Colorado and provide grants to, and enter into cooperative agreements
		  with, the Southern Ute Indian Tribe to assess, repair, rehabilitate, or
		  reconstruct existing infrastructure, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Pine River Indian Irrigation Project
			 Act of 2009.
		2.Findings;
			 purpose
			(a)FindingsCongress
			 finds that—
				(1)drought,
			 population increases, and environmental needs are exacerbating water supply
			 issues across the western United States, including on the Southern Ute Indian
			 Reservation in southwestern Colorado;
				(2)(A)a report of the
			 Government Accountability Office dated 2006 identified significant issues with
			 the Pine River Indian Irrigation Project, including the issue that, at the time
			 of the study, the Bureau of Indian Affairs estimated that total deferred
			 maintenance costs for the Project exceeded $20,000,000; and
					(B)other estimates have placed those
			 costs at more than $60,000,000;
					(3)the report of the
			 Government Accountability Office demonstrates that key facilities of the
			 Project are severely deteriorated;
				(4)operations and
			 maintenance fees are not sufficient to address the condition of the Project,
			 even though the Bureau of Indian Affairs has sought to double those fees, from
			 $8.50 to $17, in recent years;
				(5)the report of the
			 Government Accountability Office also notes that a prior study done by the
			 Bureau of Reclamation determined that water users could not afford to pay
			 operations and maintenance fees of $8.50 and operate a profitable farming
			 operation;
				(6)the benefits of
			 rehabilitating and repairing the irrigation infrastructure of the Project
			 include—
					(A)water
			 conservation;
					(B)extending
			 available water supply;
					(C)increased
			 agricultural production;
					(D)economic
			 benefits;
					(E)safer facilities;
			 and
					(F)the preservation
			 of the culture of the Southern Ute Indian Tribe;
					(7)while, as of the
			 date of enactment of this Act, the Project is managed by the Bureau of Indian
			 Affairs, the Southern Ute Indian Tribe also receives water from facilities
			 owned or operated by the Bureau of Reclamation; and
				(8)rehabilitation and
			 repair of the infrastructure of the Project by the Bureau of Reclamation would
			 improve—
					(A)overall water
			 management; and
					(B)the ability of the
			 Southern Ute Indian Tribe and the Bureau of Reclamation to address potential
			 water conflicts.
					(b)PurposeThe
			 purpose of this Act is to require the Secretary of the Interior—
				(1)to assess the
			 condition of infrastructure of the Pine River Indian Irrigation Project;
				(2)to establish
			 priorities for the rehabilitation of irrigation infrastructure within the
			 Project according to specified criteria; and
				(3)to implement
			 rehabilitation activities for the irrigation infrastructure of the
			 Project.
				3.DefinitionsIn this Act:
			(1)ProjectThe
			 term Project means the Pine River Indian Irrigation
			 Project.
			(2)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(3)StateThe
			 term State means the State of Colorado.
			(4)Tribal
			 CouncilThe term Tribal Council means the Southern
			 Ute Indian Tribal Council.
			(5)TribeThe
			 term Tribe means the Southern Ute Indian Tribe.
			4.Study of
			 irrigation infrastructure of Project
			(a)Study
				(1)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary, in consultation with the Tribe, shall—
					(A)conduct a study of
			 the irrigation infrastructure of the Project; and
					(B)based on the
			 results of the study, develop a list of activities (including a cost estimate
			 for each activity) that are recommended to be implemented during the 10-year
			 period beginning on the date of completion of the study to repair,
			 rehabilitate, or reconstruct that irrigation infrastructure.
					(2)Factors for
			 consideration
					(A)In
			 generalIn developing the list under paragraph (1)(B), the
			 Secretary shall give priority to activities based on—
						(i)a
			 review of the priority factors described in subparagraph (B) with respect to
			 the activity;
						(ii)recommendations
			 of the Tribe, if any; and
						(iii)a
			 consideration of the projected benefits of each activity on completion of the
			 Project.
						(B)Priority
			 factorsThe priority factors referred to in subparagraph (A)(i)
			 are—
						(i)any
			 threat to the health and safety of—
							(I)a
			 member of the Tribe;
							(II)an employee of the
			 irrigation operations and maintenance program of the Bureau of Indian Affairs;
			 or
							(III)the general
			 public;
							(ii)the
			 extent of disrepair of the irrigation infrastructure of the Project and the
			 effect of the disrepair on the ability of users of the Project to irrigate
			 agricultural land using that irrigation infrastructure;
						(iii)whether, and the
			 extent to which, the repair, rehabilitation, or reconstruction of the
			 irrigation infrastructure of the Project would provide an opportunity to
			 conserve water;
						(iv)(I)the economic and
			 cultural impacts the irrigation infrastructure of the Project that is in
			 disrepair has on the Tribe; and
							(II)the economic and cultural benefits that
			 the repair, rehabilitation, or reconstruction of that irrigation infrastructure
			 would have on the Tribe;
							(v)the
			 opportunity to address water supply or environmental conflicts if the
			 irrigation infrastructure of the Project is repaired, rehabilitated, or
			 reconstructed; and
						(vi)the
			 overall benefits of the activity to efficient water operations on the land of
			 the Tribe.
						(3)ConsultationIn
			 carrying out the study under this subsection, the Secretary shall consult with
			 the Assistant Secretary for Indian Affairs and other relevant Federal and local
			 officials to evaluate the extent to which programs under the jurisdiction of
			 each Federal and local agency may be used to develop—
					(A)the list of
			 activities under paragraph (1)(B); or
					(B)the report under
			 subsection (b).
					(b)Report
				(1)In
			 generalNot later than 18 months after the date of enactment of
			 this Act, the Secretary shall submit to the Committee on Energy and Natural
			 Resources of the Senate, the Committee on Natural Resources of the House of
			 Representatives, and the Tribe a report that includes—
					(A)the list of
			 activities recommended for implementation under subsection (a)(1)(B);
			 and
					(B)any findings of
			 the Secretary with respect to—
						(i)the
			 study under subsection (a);
						(ii)consideration of
			 the factors described in subsection (a)(2); and
						(iii)any consultation
			 required under subsection (a)(3).
						(2)Biennial
			 reviewNot later than 2 years after the date on which the
			 Secretary submits the report under paragraph (1) and every 2 years thereafter,
			 the Secretary, in consultation with the Tribe, shall—
					(A)review the report;
			 and
					(B)update the list of
			 activities under subsection (a)(1)(B) in accordance with each factor described
			 in subsection (a)(2), as the Secretary determines to be appropriate.
					5.Irrigation
			 infrastructure grants and agreements
			(a)In
			 generalSubject to subsection (b), the Secretary may provide
			 grants to, and enter into cooperative agreements with, the Tribe to plan,
			 design, construct, or otherwise implement any activity to repair, rehabilitate,
			 reconstruct, or replace irrigation infrastructure of the Project, if the
			 activity is recommended for implementation on the list under section
			 4(a)(1)(B).
			(b)LimitationAssistance
			 provided under subsection (a) shall not be used for any on-farm
			 improvement.
			(c)Consultation and
			 coordinationIn providing assistance under subsection (a), the
			 Secretary shall—
				(1)consult with, and
			 obtain the approval of, the Tribe;
				(2)consult with the
			 Assistant Secretary for Indian Affairs; and
				(3)as appropriate,
			 coordinate the activity with any work being conducted under the irrigation
			 operations and maintenance program of the Bureau of Indian Affairs.
				(d)Cost sharing
			 requirement
				(1)In
			 generalExcept as provided in paragraph (2), the Federal share of
			 the total cost of carrying out an activity using assistance under subsection
			 (a) shall be not more than 75 percent.
				(2)ExceptionThe
			 Secretary may waive or limit the non-Federal share required under paragraph (1)
			 on request of the Tribe.
				6.Effect of
			 Act
			(a)Water rights of
			 TribeNothing in this Act (including the implementation of any
			 activity carried out in accordance with this Act) affects any right of the
			 Tribe to receive, divert, store, or claim a right to water, including the
			 priority of right and the quantity of water associated with the water right
			 under Federal or State law.
			(b)State water
			 lawNothing in this Act preempts or affects—
				(1)any provision of
			 water law of the State; or
				(2)any interstate
			 compact governing water.
				7.Authorization of
			 appropriations
			(a)StudyThere
			 is authorized to be appropriated to carry out the study under section 4
			 $4,000,000.
			(b)Irrigation
			 infrastructure grants and agreementsThere is authorized to be
			 appropriated to carry out section 5 $10,000,000 for each of fiscal years 2010
			 through 2015.
			
